Citation Nr: 1510318	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a head injury with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a head injury with headaches.

The Veteran presented testimony at a travel Board hearing held in January 2015.  A transcript of that hearing is on file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The issue on appeal involves a service connection claim for residuals of a head injury with headaches.  The Veteran maintains that he sustained a head injury in November 1981 while serving in Venezuela, which occurred when he was pushed out of a helicopter with a 50 pound pack on, falling 3-6 feet and reportedly possibly hitting his head on a rock and losing consciousness.  In hearing testimony provided in 2015, he stated that 2 Marines picked him up after the fall and he was flown back to Camp Lejeune where he reports undergoing a craniotomy due to subdural hematoma.  He maintains that since that time, he has experienced residuals including seizures, blackouts, headaches, depression, anxiety, anger and problems with memory and concentration.  

A brief review of the facts reveals that symptoms of headaches and stomach problems, associated with an upper respiratory infection were noted in August 1978.  The Veteran was seen during service on November 8, 1981 at Camp Lejeune with reports of a head injury occurring 2 days previously without loss of consciousness; symptoms of lethargy, headaches and vomiting were recorded.  The report indicated that the Veteran was reportedly drinking heavily, and since then had been lethargic and had fallen out of the rack several times.  Linear skull fracture and subdural bleeding were assessed and the Veteran was admitted for hospitalization.  The December 1981 discharge examination report shows that clinical evaluation of the head was normal.   

A VA examination was conducted in December 2008.  The Veteran reported that while in service, he fell and injured his head.  The examiner noted that a review of the claims file indicated that the Veteran was struck on the head and that there was a history of drinking heavily.  It was noted that the Veteran stated that he was treated for bleeding inside the head, and the examiner observed that there was a notation of suspicion of skull fracture and subdural bleeding, but no specific documentation about operating or surgery.  The examiner stated that the Veteran had a head injury in the service and a head injury after the service; explaining that the Veteran had a craniotomy or head surgery after the service at Meese Dunedin Hospital after the second injury, but the Veteran could not provide further details.   The examiner noted that the Veteran thought he may have had surgery on his head while he was in the service, but indicated that there was no documentation of that.  The examiner concluded that it was difficult to sort out whether the Veteran's current headaches were related to the injury in the service or to the injury he had after the service, especially since it was about 25 years after service.  

In hearing testimony provided in 2015, the Veteran was asked about the post-service head injury, and gave very few details except to state that someone beat him up in a bar (pgs. 25-29).  

At this point, it appears that additional pertinent evidence exists which has not yet been sought for the file.  Internet research indicates that Mease Dunedin Hospital in Florida still exists and is still operational.  As such, the possibility exists that records pertaining to the Veteran's treatment there may be available.  In addition, during the 2015 hearing, the Veteran mentioned that after service, he returned home to Nova Scotia and was treated by Dr. O. through the Canadian Health Care System (pgs. 22-23).  The Veteran's representative noted at the hearing that these records may have been sought but were believed to be unavailable; a review of the claims folder does not reflect that these records were ever sought.  Accordingly, on remand the Veteran will be requested to provide as much information as possible about these treatment sources and to complete authorization forms to enable VA to obtain these records.   

The Board also notes that prior attempts were made in 2010 to obtain Social Security Administration (SSA) records relating to the Veteran; however, no such records were available at that time.  As it is unclear whether the Veteran has since applied for or been in receipt of SSA benefits, on remand the AOJ should clarify this matter, and obtain SSA records, if applicable.

In the event that additional pertinent records are received in this case, an addendum to the December 2008 VA examination report will be requested.  

Finally, the Board notes that since the issuance of the August 2011 Statement of the Case, additional evidence has been added to the file which includes VA records dated from 2008 to mid-March 2014.  In this regard, when the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. §19.31(b)(1).  Although the Veteran and his representative agreed in theory to waive such evidence at the 2015 hearing; inasmuch as additional development is required on remand, this case will be returned to the AOJ for consideration of this evidence.  Further, at the 2015 hearing, an upcoming VA appointment was referenced.  Accordingly, VA records of treatment, hospitalization and examination, dated from March 2014 forward will be requested for the file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records, as have been identified in this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for residuals of a head injury with headaches.  The record reflects that the Veteran has received post service treatment at the Mease Dunedin Hospital in Florida (in approximately 2002), and through the Canadian Health Care System.  However, to this point he has not offered more detailed information relating to this treatment and has not completed authorization forms to obtain those records.  

The AOJ is requested to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain the aforementioned records and any other pertinent evidence relating to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain the aforementioned specifically identified records and any additionally identified pertinent evidence.  

After receiving any necessary authorization forms, the AOJ should take appropriate steps to obtain the aforementioned and any additionally identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.

2.  Obtain all records of VA treatment, hospitalization and evaluations, from March 2014 forward, and associate them with the file.

3.  Contact the Veteran to clarify whether he has applied for and/or is in receipt of SSA benefits.  If so, request the Veteran's complete SSA records, including all administrative decision (s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile; in this event documentation should be placed in the claims file and the Veteran himself must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  In the event that additional pertinent evidence is received for the file and/or that additional development is warranted, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed head injury residuals with headaches.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a lay medical history, if possible.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses and manifestations related to the Veteran's claimed head injury with headaches.

b) Opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that residuals of a head injury with headaches, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed. 

The examiner is advised that the Veteran contends that he sustained chronic residuals as a result of a head injury occurring in service in November 1981.  A head injury is documented in the service treatment records (although the Veteran's lay accounts and the clinical reports relating to the injury differ in details); after service the Veteran was reportedly treated for a second head injury in 2002.   

Evidence, to include but not limited to the following, should be considered and discussed as relevant in providing an opinion: service treatment records; lay statements from the Veteran, his family and friends; 2015 hearing testimony of the Veteran; the 2008 VA examination report; post-service VA records; SSA records - if available; and post-service private medical reports.  

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


